                                                                   United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   August 13, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                            HOUSTON DIVISION

DAVID GILBERT,                        §
Inmate #253526,                       §
                                      §
             Plaintiff,               §
                                      §
v.                                    §         CIVIL ACTION NO. H-19-1294
                                      §
BRETT LIGON, et al.,                  §
                                      §
           Defendants.                §

                       MEMORANDUM OPINION AND ORDER

     The plaintiff,       David Gilbert (Inmate #253526),        has filed a

Prisoner's     Civil   Rights   Complaint      under     42   U.S.C.     §     1983

("Complaint") (Docket       Entry   No.   1)   against    Montgomery         County

District Attorney Brett Ligon and the Montgomery County Constable's

Office, Precinct 4, regarding criminal charges that have been filed

against him in state court.          Gilbert also names the Montgomery

County Jail as a defendant,         alleging that he has been denied

adequate medical care as a pretrial detainee.                 Because Gilbert

proceeds in forma pauperis, the court is required to scrutinize the

Complaint and dismiss the case if it determines that the action is

"frivolous or malicious;" "fails to state a claim on which relief

may be granted;" or "seeks monetary relief from a defendant who is

immune from such relief."           28 U.S.C. § 1915(e)(2)(B).                After

considering all of the pleadings the court concludes that the

claims against Brett Ligon and the Montgomery County Constable's

Office,   Precinct 4, must be dismissed for the reasons explained

below.
                                I.   Background

        On January 18, 2019, Gilbert was taken into custody and placed

in the Montgomery County Jail pursuant to an arrest warrant served

by the Montgomery County Constable's Office,            Precinct 4. 1   As a

result of that arrest Gilbert was charged with multiple counts of

possession and/or promotion of child pornography,             which remain

pending against him in the 359th             Judicial   District   Court for

Montgomery County. 2

        Gilbert contends that Montgomery County          District Attorney

Brett Ligon has violated his rights by prosecuting him because

federal officials declined to bring charges. 3          He blames Ligon for

his incarceration at the Montgomery County Jail, where he claims

that he has been denied adequate medical care and accommodations

for his disability.         Gilbert,   who is 57 year of age,      describes

himself as "disabled" due to a "severe cardiac condition" that

includes "acute cardiac disease; con[g]estive heart failure; [and]

neuropathy. " 4      He seeks monetary damages from Ligon in both his

official and individual capacity for his continued confinement the




        1
            Plaintiff's More Definite Statement, Docket Entry No. 15, p.
1.
        2
            Id.
        3
            Complaint, Docket Entry No. 1, p. 3.
        4
            Plaintiff's More Definite Statement, Docket Entry No. 15, pp.
3, 6.

                                       -2-
Montgomery County Jail. 5          He also appears to seek injunctive relief

in the form of treatment by his private cardiologist at the

county's expense. 6


                             II.    Standard of Review

         "To state a claim under [42 U.S.C. § 1983], a plaintiff must

(1) allege a violation of rights secured by the Constitution or

laws of the United States and               (2) demonstrate that the alleged

deprivation was committed by a person acting under color of state

law." Leffall v. Dallas Independent School Dist., 28 F.3d 521, 525

(5th Cir. 1994) (citations omitted).              The court is mindful of the

fact that plaintiff proceeds pro se in this case.                   Courts are

required     to   give   a    pro     se    litigant's   contentions,   however

inartfully pleaded, a liberal construction. See Erickson v. Pardus,

127 S. Ct. 1081, 2200 (2007) (citing Estelle v. Gamble, 97 S. Ct.

285, 292 (1976)); see also Haines v. Kerner, 92 S. Ct. 594, 595-96

(1972) (noting that allegations in a pro se complaint,                  however

inartfully pleaded,      are held to less stringent standards than

formal pleadings drafted by lawyers).             Nevertheless, "[t]hreadbare



     5
      Complaint, Docket Entry No. 1, p. 4 ("Plaintiff would like
the court's to allow me to sue the individuals in their official
and individual capacity under color of law."); Memorandum of Law,
Docket Entry No. 2, p. 1 (seeking unspecified damages).
     6
      Plaintiff's More Definite Statement, Docket Entry No. 15, p.
4 (asking the Montgomery County Jail "to designate at least one
deputy to drive [him] to the Hospital everyday and watch over [him]
unrestrained for an hour every day for 6 weeks").

                                           -3-
recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Ashcroft v. Igbal, 129 S.

Ct. 1937, 1949 (2009) (citing Twombly, 127 S. Ct. at 1965).


                              III.    Discussion

A.   Claims Against Brett Ligon

     The primary defendant is Montgomery County District Attorney

Brett Ligon, who is the only individual named in the pleadings.

Gilbert sues Ligon for his role as a prosecutor who initiated or

approved the criminal case that is pending against him. 7               It is

well established that prosecutors are entitled to absolute immunity

from civil rights claims for actions taken in the scope of their

duties in initiating a prosecution and presenting the state's case.

See Imbler v.    Pachtman,     96 S.    Ct.   984,    995   (1976).   Because

Gilbert's allegations     do    not    overcome      Ligon's   entitlement   to

absolute immunity, the claims against Ligon must be dismissed for

failure to state a claim.


B.   Claims Against the Montgomery County Constable's Office

     Gilbert    names   the    Montgomery     County    Constable's   Office,

Precinct 4,    as a defendant because constables from this office


     7
      Complaint, Docket Entry No. 1, p. 3; Plaintiff's More
Definite Statement, Docket Entry No. 15, pp. 1-2 (Answers to
Questions 4 and 5 posed in the court's Order for More Definite
Statement, Docket Entry No. 14, p. 2).

                                      -4-
served the warrant that resulted in his arrest. 8                     However, when

asked by the court to provide a more definite statement of the

facts in support of a potential claim, 9 Gilbert replied that he

does not claim         that    the   officers    violated his constitutional

rights. 10      Gilbert does not assert that the warrant was defective

in any way or that his arrest lacked probable cause.                        Because he

does not otherwise allege facts showing that                       his rights were

violated by the officers who arrested him, Gilbert's claim against

the Montgomery County Constable's Office,                      Precinct 4,    will be

dismissed for failure to state a claim.


C.     Claims Against the Montgomery County Jail

       Gilbert sues the Montgomery County Jail, which is operated by

the Montgomery County Sheriff's Department, for denying him proper

medical care in violation of the Eighth Amendment and the Americans

with Disabilities Act. 11            Gilbert alleges that the Jail is not

"working with        [his]    cardiologist to ensure that            [he]    gets the

proper care for his heart condition" and that he has been taken to


       8
           Complaint, Docket Entry No. 1, p. 3.

      0rder for More Definite Statement, Docket Entry No. 14, p. 3
       9

(Questions 7 and 8).
       10
            Plaintiff's More Definite Statement, p. 2 (Answer to Question
8) •
     11 Com laint
           p     , Docket Entry No.             1,   p.   3;    Memorandum of Law,
Docket Entry No. 2, pp. 3-11.

                                         -5-
the hospital on five occasions as a result. 12         Gilbert also claims

that he was told that his medical care would be "covered" by

Montgomery County, but he has continued to receive bills from the

hospital. 13

     Gilbert's claim concerning the denial of adequate medical care

falls under the Due Process Clause of the Fourteenth Amendment,

which requires the state to provide for the "basic human needs" of

pretrial detainees, including the right to adequate medical care.

Hare v. City of Corinth,          74 F.3d 633, 639     (5th Cir. 1996) (en

bane); see also Thompson v. Upshur County, 245 F.3d 447, 457 (5th

Cir. 2001)       ("[P]retrial detainees have a constitutional right,

under the Due Process Clause of the Fourteenth Amendment, not to

have their serious medical needs met with deliberate indifference

on the part of the confining officials.").             Because Gilbert has

alleged facts that call into question whether he has received

constitutionally adequate medical care while in custody, the court

concludes that an answer to this claim is needed from officials in

charge of the Montgomery County Jail.           Accordingly, the court will

issue      a   separate   order   authorizing    service   of   process   upon

Montgomery County Sheriff Rand Henderson.



      12
           Plaintiff's More Definite Statement, Docket Entry No. 15, p.
3.
      13
           Id. at 4.
                                      -6-
                     III.    Conclusion and Order

    Based on the foregoing, the court ORDERS as follows:

     1.   The Prisoner Civil Rights Complaint under 42 U.S.C.

          §   1983   filed   by   the    plaintiff,   David   Gilbert

          (Docket Entry No. 1), against Brett Ligon and the

          Montgomery County Constable's Office,         Precinct 4,

          is DISMISSED with prejudice.

    2.    The court will issue a separate order requesting an

          answer to Gilbert's claim that he has been denied

          adequate medical care at the Montgomery County

          Jail.

    The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.

    SIGNED at Houston, Texas, on this the /3-/J. day of       A""'r,    2019.




                                           UNITED STATES DISTRICT JUDGE




                                   -7-
